J. S06033/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF:                 :     IN THE SUPERIOR COURT OF
D.J.D., A MINOR                     :           PENNSYLVANIA
                                    :
APPEAL OF: D.D., FATHER             :         No. 2648 EDA 2019


            Appeal from the Decree Entered August 15, 2019,
          in the Court of Common Pleas of Philadelphia County
            Juvenile Division at No. CP-51-AP-0000195-2019



IN THE INTEREST OF: D.D., A MINOR :       IN THE SUPERIOR COURT OF
                                  :             PENNSYLVANIA
                                  :
APPEAL OF: D.D., FATHER           :           No. 2649 EDA 2019


            Appeal from the Order Entered August 15, 2019,
          in the Court of Common Pleas of Philadelphia County
            Juvenile Division at No. CP-51-DP-0000021-2018



IN THE INTEREST OF:                 :     IN THE SUPERIOR COURT OF
G.M.D., A MINOR                     :           PENNSYLVANIA
                                    :
APPEAL OF: D.D., FATHER             :         No. 2650 EDA 2019


            Appeal from the Decree Entered August 15, 2019,
          in the Court of Common Pleas of Philadelphia County
            Juvenile Division at No. CP-51-AP-0000196-2019



IN THE INTEREST OF: G.D., A MINOR :       IN THE SUPERIOR COURT OF
                                  :             PENNSYLVANIA
                                  :
APPEAL OF: D.D., FATHER           :           No. 2651 EDA 2019
J. S06033/20


              Appeal from the Order Entered August 15, 2019,
            in the Court of Common Pleas of Philadelphia County
              Juvenile Division at No. CP-51-DP-0000022-2018


BEFORE: LAZARUS, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED FEBRUARY 28, 2020

      In these consolidated appeals, D.D. (“Father”) appeals from the

August 15, 2019 decrees involuntarily terminating his parental rights to his

minor children, D.J.D., male child born in August 2009 (“Child 1”), and G.M.D.,

male child born in January 2012 (“Child 2”) (collectively, “Children”), under

23 Pa.C.S.A. § 2511(a)(1), (2), and (b). Father also appeals from the orders

entered the same day that changed the Children’s permanency goal from

reunification to adoption pursuant to 42 Pa.C.S.A. § 6351. We affirm.

      At the outset, we note that Children’s natural mother voluntarily

terminated her parental rights to the Children on May 2, 2109. (Notes of

testimony, 8/15/19 at 5.)    Although natural mother is not a party to this

appeal, the record reflects that the Philadelphia Department of Human

Services, Children and Youth Division (“DHS”) originally became involved with

this family on September 24, 2017, when the Children were living with natural

mother and her paramour. DHS’s involvement stemmed from allegations of

natural mother neglecting the Children, selling drugs from the home, and

illegally using drugs. Prior to filing a dependency petition on January 2, 2018,

DHS learned that Father was incarcerated.



                                     -2-
J. S06033/20

     With respect to Father, the trial court set forth the following:

           On January 17, 2018, the trial court adjudicated
           Children based on present inability to provide proper
           parental care and control. Children were committed
           to the custody of DHS. DHS was ordered to make
           outreach to Father. Father was not present for this
           hearing.[Footnote 4]       On February 28, 2018,
           Community Umbrella Agency (“CUA”) held an initial
           Single Case Plan (“SCP”) meeting.         Father was
           incarcerated at the time of the SCP meeting.

                 [Footnote 4] Between January 17, 2018,
                 and April 9, 2018, the trial judge assigned
                 to this matter was the Honorable Lyris
                 Younge. From June 29, 2018 to the
                 present, this matter is assigned to the
                 Honorable Joseph Fernandes.

           A permanency review hearing was held for Children
           on June 29, 2018.[Footnote 5] Father was present for
           this hearing. The trial court determined that Father
           was moderately compliant with the permanency plan
           and that Father was on parole. The trial court ordered
           Children to remain as committed. The trial court
           referred Father to the Clinical Evaluation Unit (“CEU”)
           for a forthwith drug screen, monitoring, and three
           random drug screens. Father was also ordered to sign
           releases and once Father obtained housing, CUA was
           to complete a home assessment and clearances.
           Father’s visits were modified to include unsupervised
           visits with Children on Saturdays. Maternal Aunt was
           to schedule the time of pick up and return. CUA was
           ordered to supervise one of Children’s visits with
           Father once per month.

                 [Footnote 5] A permanency review
                 hearing was originally scheduled for
                 April 9, 2019. The Juvenile Court Hearing
                 Officer granted a continuance due to the
                 appointment of new counsel for Father.

           On August 17, 2018, CUA revised the SCP. Father did
           not attend this meeting.      Children’s alternate/


                                     -3-
J. S06033/20


          concurrent goal was identified as adoption. Father’s
          parental objectives were to comply with court orders;
          provide verification of employment; comply with CEU
          recommendations and complete three random drug
          screens prior to the next court date; and attend visits
          with Children.

          A permanency review hearing was held for Children
          on September 24, 2018. The trial court determined
          that Father was substantially compliant with the
          permanency plan. Father was re-referred to the CEU
          for a forthwith drug screen and three random drug
          screens. Father was ordered to provide verification of
          his employment to CUA and to comply with the
          Achieving Reunification Center (“ARC”) referral. The
          trial court ordered Father to have liberal unsupervised
          visits with Children, as arranged by the parties, with
          one visit per month supervised by CUA.               On
          September 27, 2018, Father tested positive for
          amphetamines at the CEU.

          A permanency review hearing was held for Children
          on December 17, 2018. Father was not present for
          this hearing. The trial court determined that Father
          was incarcerated at [State Correctional Institute]
          Phoenix. CUA was ordered to make outreach to
          Father. The trial court ordered for Children to remain
          as placed.

          A permanency review hearing was held for Children
          on February 13, 2019. Father was not present for this
          hearing due to Father’s incarceration. The trial court
          ordered for Children to remain as placed with Maternal
          Aunt. The trial court referred Father to the CEU for an
          assessment, full drug and alcohol screen, dual
          diagnosis, and three random drug screens, once he
          availed himself. The trial court permitted Father to
          attend supervised visitation as arranged, when
          appropriate.

          Child[ren] ha[ve] been adjudicated dependent since
          January 17, 2018. Father has been incarcerated on
          and off throughout the life of the case. DHS filed
          petitions to involuntarily terminate Father’s parental


                                   -4-
J. S06033/20


             rights and change Children’s permanency goal from
             reunification to adoption on March 19, 2019.

             A permanency review hearing was held for Child[ren]
             on May 9, 2019. Father was present for this hearing.
             Father was referred to the CEU for a dual diagnosis
             assessment, a forthwith drug screen, and three
             random drug screens. Father was ordered to attend
             weekly supervised visits with Children. The visits
             were to be held at Children’s discretion. The trial court
             continued the termination and goal change trial for
             Children due to Mother’s decision to sign voluntary
             relinquishments of her parental rights.

             On August 15, 2019, the trial court held the
             termination and goal change trial for Children. Father
             was present for this hearing. Lawrence J. O’Connor,
             Jr.,   Esq.,   Children’s   special    legal   counsel
             (“Legal Counsel”) was also present and made
             representations regarding Children’s wishes. The trial
             court found clear and convincing evidence to change
             Children’s permanency goal from reunification to
             adoption and to involuntarily terminate Father’s
             parental rights under 23 Pa.C.S.A. §2511(a)(1), (2),
             and (b).

Trial court opinion, 10/29/19 at 3-5 (citation to notes of testimony omitted).

      The record reflects that Father filed timely notices of appeal from the

termination decrees and the goal-change orders, together with concise

statements     of   errors    complained      of     on      appeal       pursuant    to

Pa.R.A.P. 1925(a)(2)(i).        Thereafter,    the        trial   court     filed    one

Rule 1925(a)(2)(ii) opinion in each termination and dependency docket for

each of the Children.

      Father raises the following issues for our review:




                                       -5-
J. S06033/20


            1.     Did the [trial] court err in finding that grounds
                   for termination of parental rights had been
                   proven by “clear and convincing evidence”?

            2.     Did the [trial court] err in finding that [DHS] had
                   met its burden in proving grounds under
                   23 Pa.C.S.A. §§ 2511(a)(1) and (2)?

            3.     Did the [trial court] err in finding that DHS had
                   met its burden to prove that termination would
                   be in the [C]hildren’s best interests, under
                   § 2511(b)?

            4.     Did the [trial court] err when it found that DHS
                   by clear and convincing evidence had met its
                   burden to change Children’s goal to adoption?

Father’s brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.” In re
            Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). “If
            the factual findings are supported, appellate courts
            review to determine if the trial court made an error of
            law or abused its discretion.” Id. “[A] decision may
            be reversed for an abuse of discretion only upon
            demonstration       of    manifest    unreasonableness,
            partiality, prejudice, bias, or ill-will.” Id. The trial
            court’s decision, however, should not be reversed
            merely because the record would support a different
            result. Id. at 827. We have previously emphasized
            our deference to trial courts that often have first-hand
            observations of the parties spanning multiple
            hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
            2010)].




                                      -6-
J. S06033/20

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).       “[I]f competent

evidence supports the trial court’s findings, we will affirm even if the record

could also support the opposite result.” In re Adoption of T.B.B., 835 A.2d

387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear


                                     -7-
J. S06033/20

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      Here, the trial court terminated Father’s parental rights pursuant to

Sections 2511(a)(1), (2), and (b). We have long held that, in order to affirm

a termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a), as well as Section 2511(b).

In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).           Here, we

analyze the trial court’s termination decrees pursuant to Sections 2511(a)(2)

and (b), which provide as follows:

            (a)    General rule.--The rights of a parent in regard
                   to a child may be terminated after a petition
                   filed on any of the following grounds:

            ....

                   (2)   The    repeated     and    continued
                         incapacity, abuse, neglect or refusal
                         of the parent has caused the child
                         to be without essential parental
                         care,    control   or   subsistence
                         necessary for his physical or mental
                         well-being and the conditions and
                         causes of the incapacity, abuse,
                         neglect or refusal cannot or will not
                         be remedied by the parent.

            (b)    Other      considerations.--The      court    in
                   terminating the rights of a parent shall give
                   primary consideration to the developmental,
                   physical and emotional needs and welfare of the
                   child. The rights of a parent shall not be
                   terminated solely on the basis of environmental
                   factors such as inadequate housing, furnishings,


                                      -8-
J. S06033/20


                   income, clothing and medical care if found to be
                   beyond the control of the parent. With respect
                   to any petition filed pursuant to subsection
                   (a)(1), (6) or (8), the court shall not consider
                   any efforts by the parent to remedy the
                   conditions described therein which are first
                   initiated subsequent to the giving of notice of
                   the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015),

quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002).             “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,



                                       -9-
J. S06033/20

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797

A.2d at 340 (internal quotation marks and citations omitted).

     With respect to incarcerated parents, in In re Adoption of S.P., our

supreme court held as follows:

           [W]e now definitively hold that incarceration, while
           not a litmus test for termination, can be determinative
           of the question of whether a parent is incapable of
           providing “essential parental care, control or
           subsistence” and the length of the remaining
           confinement can be considered as highly relevant to
           whether “the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent,” sufficient to provide grounds
           for     termination     pursuant     to    23 Pa.C.S.A.
           § 2511(a)(2). See e.g. Adoption of J.J., 511 Pa.
           590, 515 A.2d 883, 891 (Pa. 1986) (“[A] parent who
           is incapable of performing parental duties is just as
           parentally unfit as one who refuses to perform the
           duties.”); [In re:] E.A.P., [944 A.2d 79, 85
           (Pa.Super. 2008)] (holding termination under
           § 2511(a)(2) supported by mother’s repeated
           incarcerations and failure to be present for child,
           which caused child to be without essential care and
           subsistence for most of her life and which cannot be
           remedied despite mother’s compliance with various
           prison programs).       If a court finds grounds for
           termination under subsection (a)(2), a court must
           determine whether termination is in the best interests
           of the child, considering the developmental, physical,
           and emotional needs and welfare of the child pursuant
           to § 2511(b).       In this regard, trial courts must
           carefully review the individual circumstances for every
           child to determine, inter alia, how a parent’s
           incarceration will factor into an assessment of the
           child’s best interest.

In re Adoption of S.P., 47 A.3d at 830-831.




                                   - 10 -
J. S06033/20

      Here, the trial court terminated Father’s parental rights under

Section 2511(a)(2) and thoroughly explained its reasoning for doing so as

follows:

           Throughout the time that Children have been in the
           custody of DHS, Father’s SCP objectives were to
           complete a dual diagnosis assessment and a drug and
           alcohol and mental health program, housing, provide
           proof of employment, attend the ARC for parenting,
           employment, and anger management, and visitation.
           Father has previously participated in [an] SCP
           meeting via telephone with CUA so he is aware of his
           objectives. Father was incarcerated from the time
           that the case was opened in December 2017 to April
           2018.    Father was then re-incarcerated between
           November 2018 and March 2019. Father failed to
           complete a dual diagnosis program or complete a dual
           diagnosis assessment. When CUA spoke with Father
           regarding his compliance with his dual diagnosis
           objective, Father indicated that he was “doing
           everything he needs to do.” Father never provided
           CUA with any documentation regarding his dual
           diagnosis treatment or random drug screens.
           Although Father claims that he has completed multiple
           drug screens, there is no documentation that indicates
           that Father completed any drug screens since
           September 2018. On September 27, 2018, Father
           tested positive for amphetamines. Father also claims
           that he completed two drug programs while he was
           incarcerated and that he is currently active in an
           Alcoholics Anonymous (“AA”) program, although
           Father did not provide any documentation confirming
           his completion or participation in any program. Father
           does not have appropriate housing for reunification
           with Children. Father previously indicated to the CUA
           worker that the home is in the process of being
           renovated.     Father confirmed that the home is
           currently inappropriate for reunification.[1] Father

1 The record reflects that at the time of the termination and goal-change
hearing, Father was living with his mother. (Notes of testimony, 8/15/19 at
45-46.)


                                   - 11 -
J. S06033/20


          never provided documentation of his employment to
          CUA.       Father has not completed parenting,
          employment, or housing at the ARC. Father was
          enrolled in parenting at the ARC, but was discharged
          on June 3, 2019, for non-participation after only
          attending one session. Father enrolled in parenting
          on August 8, 2019, and anger management on
          August 7, 2019, one week before the termination and
          goal change trial. Although Father indicated that he
          was enrolled in employment at the ARC, his first class
          did not begin until after the termination and goal
          change trial. Father claims that he completed a
          parenting program while he was incarcerated, but he
          did not complete a housing or anger management
          program. Father also indicated that the day after his
          release from prison in April 2019, Father was injured
          and was hospitalized in the intensive care unit
          (“ICU”). Father claimed that his injury delayed his
          ability to secure employment and housing, as well as
          cause issues in creating a schedule with the ARC.
          Father confirmed that he is not currently employed
          due to his ongoing injury. Father’s visitation schedule
          is weekly, supervised at the agency. Father has
          struggled to maintain regular visits throughout the life
          of the case, especially after he was re-incarcerated in
          November 2018. Before Father was re-incarcerated,
          Father     had    graduated      from   supervised    to
          unsupervised visitation, but Father’s visits have since
          reverted back to supervised visitation. Father was
          consistent when visits were originally supervised in
          early 2018. When Father graduated to unsupervised
          visitation, Father became inconsistent. While Father
          was incarcerated between November 2018 and April
          2019, Father’s contact with Children was limited to
          telephone communication. Prior to the termination
          and goal change trial, Father missed the last three
          scheduled visits. CUA does not believe it would be
          appropriate to graduate beyond supervised visits at
          this time due to Children’s reluctance to attend the
          visits with Father.       Child 1 is not interested in
          attending visits with Father, and Child 2 is only
          sometimes interested in attending. CUA has indicated
          that although visits go well between Father and
          Child 2, Father will try to get information from Child 2


                                   - 12 -
J. S06033/20


                regarding his current placement. Father has indicated
                that those concerns from CUA are untrue. Father has
                indicated that Child 1 has never attended a visit with
                Father. Father has only been minimally compliant
                with his SCP objectives and non-compliant in terms of
                his progress of alleviating the initial dependency
                concerns. Children need permanency and Father has
                demonstrated that he is unwilling to provide Children
                with essential parental care, control, or subsistence
                necessary for their physical and mental well-being.
                Father has refused to remedy the conditions and
                causes of Father’s incapacity. Father is aware of his
                objectives. Father had ample opportunity to put
                himself in a position to parent. Father has been
                incarcerated on and off throughout the life of the case,
                which has created a strain on his relationship with
                Children. Father’s repeated and continued incapacity
                has not been mitigated.

Trial court opinion, 10/29/19 at 9-11 (citations to notes of testimony omitted).

        We have thoroughly reviewed the record in this case and conclude that

it supports the trial court’s factual findings and that the trial court did not

abuse     its   discretion   in   terminating     Father’s   parental   rights   under

Section 2511(a)(2). The record demonstrates that the conditions that existed

upon removal establish repeated and continued incapacity, abuse, neglect, or

refusal of Father that caused the Children to be without essential parental

care, control, or subsistence necessary for their physical or mental well-being.

The record also supports the trial court’s conclusion that Father continued to

lack capacity to parent the Children.

        We now turn to whether termination was proper under Section 2511(b).

As to that section, our supreme court has stated as follows:




                                         - 13 -
J. S06033/20


             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs and
             welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
             emotional needs and welfare of the child have been
             properly interpreted to include “[i]ntangibles such as
             love, comfort, security, and stability.” In re K.M., 53
             A.3d 781, 791 (Pa.Super. 2012). In In re E.M., 620
             A.2d [481, 485 (Pa. 1993)], this Court held that the
             determination of the child’s “needs and welfare”
             requires consideration of the emotional bonds
             between the parent and child. The “utmost attention”
             should be paid to discerning the effect on the child of
             permanently severing the parental bond. In re K.M.,
             53 A.3d at 791.       However, as discussed below,
             evaluation of a child’s bonds is not always an easy
             task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”      In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.



                                     - 14 -
J. S06033/20


                  [I]n addition to a bond examination, the
                  trial court can equally emphasize the
                  safety needs of the child, and should also
                  consider the intangibles, such as the love,
                  comfort, security, and stability the child
                  might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268.      The court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. court observed,

“[c]hildren are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      Here, the trial court thoroughly explained its reasoning for terminating

Father’s parental rights under Section 2511(b) as follows:

            Although Child 2 has attended occasional visits with
            Father, Child 2 and Father do not have a parent-child
            relationship. Children would not suffer any irreparable
            harm if Father’s parental rights were terminated and
            it is in Children’s best interest to be adopted. Father
            has not participated in Children’s medical care or
            school programs throughout the life of the case.
            Children are currently placed together in a
            pre-adoptive home with Maternal Aunt. Children look
            to Maternal Aunt for their day-to-day needs. In
            Maternal Aunt’s home, Children do not have any issue


                                     - 15 -
J. S06033/20


            with academics or attendance at their elementary
            school. [The Children’s guardian ad litem (“GAL”)]
            met with Children in Maternal Aunt’s home on May 8,
            2019.[2] Child 1, a nine-year-old boy at the time of
            the termination and goal change trial, indicated to
            [the GAL] that he did not want any contact with
            Father. Child 2, a seven-year-old boy, indicated to
            [the GAL] that he did attend some visits with Father.
            When [the GAL] asked Child 2 if he wanted to
            continue visits with Father, Child 2 avoided the
            question.    Child 2 appeared nervous when asked
            about his preferences. Both Children indicated that
            they wanted to be adopted by Maternal Aunt and
            remain in their “forever home.”           [The GAL]
            determined     that   Children    were   capable     of
            understanding the concept of adoption. The record
            establishes by clear and convincing evidence that
            termination would not sever an existing and beneficial
            relationship with Father. Children share a parental
            bond with Maternal Aunt, not Father. Child 1 has no
            bond with Father and has no desire to continue any
            contact with Father. Any bond or relationship of
            Father with Child 2 is attenuated since Father’s
            visitation has been inconsistent throughout the life of
            the case. The DHS witness was credible.

Trial court opinion, 10/29/19 at 13.

      Our   thorough    review   of   the   record   supports   the   trial   court’s

determination that termination was proper under Section 2511(b).




2 In its Rule 1925(a)(2)(ii) opinion, the trial court erroneously states that the
Children’s legal counsel met with the Children at maternal aunt’s home on
May 8, 2019. Our review of the record, however, demonstrates that it was
the Children’s GAL who visited them at maternal aunt’s home on May 8, 2019.
(Notes of testimony, 8/15/19 at 70.) The record further reflects that the GAL
determined that no conflict existed between the Children’s legal and best
interests. (Id. at 70-72.) Even though no conflict existed, the Children were
nevertheless represented by legal counsel who expressed her agreement that
it is in the Children’s best interest to involuntarily terminate Father’s parental
rights. (Id. at 72-73.)


                                       - 16 -
J. S06033/20

       Father also challenges the orders that changed the Children’s goals from

reunification to adoption. In dependency cases, our standard of review is as

follows:

            [W]e must accept the facts as found by the trial court
            unless they are not supported by the record. Although
            bound by the facts, we are not bound by the trial
            court’s inferences, deductions, and conclusions
            therefrom; we must exercise our independent
            judgment in reviewing the court’s determination as
            opposed to the findings of fact, and must order
            whatever right and justice dictate. We review for
            abuse of discretion. Our scope of review, accordingly,
            is of the broadest possible nature. It is this Court’s
            responsibility to ensure that the record represents a
            comprehensive inquiry and that the hearing judge has
            applied the appropriate legal principles to that record.
            Nevertheless, we accord great weight to the court’s
            fact-finding function because the court is in the best
            position to observe and rule on the credibility of the
            parties and witnesses.

In re D.P., 972 A.2d 1221, 1225 (Pa.Super. 2009), quoting In re C.M., 882

A.2d 507, 513 (Pa.Super. 2005).      In considering a goal change, “the best

interests of the child, and not the interests of the parent, must guide the trial

court, and the parent’s rights are secondary.” Id. at 1227 (citation omitted).

       The trial court thoroughly explained its reasoning for entering the

goal-change orders by first reiterating its findings with respect to its

termination of Father’s parental rights under Section 2511(a)(2) and adding

that

            Child 1 has no relationship with Father. Father has
            indicated that Child 1 is angry with Father because
            Child 1 believes that Father broke his promise of
            staying in contact every day, due to his injury and


                                     - 17 -
J. S06033/20


            re-incarceration.     Although Child 2 has attended
            occasional visits with Father, Child 2 and Father do not
            have a parent-child relationship. It is in Children’s
            best interest to be adopted.           Father has not
            participated in Children’s medical care or school
            programs throughout the life of the case. Children are
            currently placed together in a pre-adoptive home with
            Maternal Aunt. Children look to Maternal Aunt for
            their day-to-day needs. In Maternal Aunt’s home,
            Children do not have any issue with academics or
            attendance at their elementary school. The DHS
            witness was credible. The record established by clear
            and convincing evidence that the court’s change of
            Children’s permanency goal from reunification to
            adoption was proper. Children need permanency,
            which Father is unable to provide. Consequently, it is
            in Children’s best interest to remain with Maternal
            Aunt in her home and to be freed for adoption.

Trial court opinion, 10/29/19 at 15-16.

      After thoroughly reviewing the record, we conclude that it supports the

trial court’s factual findings and that the trial court applied the appropriate

legal principles to the record when it entered the goal-change orders.

      Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 2/28/20




                                     - 18 -